Citation Nr: 0604278	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ulcers, for accrued 
benefits purposes.

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
for accrued benefits purposes.

3.  Entitlement to service connection for diabetes mellitus, 
for accrued benefits purposes.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
including folliculitis, for accrued benefits purposes.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
including degenerative disc disease, for accrued benefits 
purposes.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 through 
October 1968, including from December 1967 to October 1968 in 
the Republic of Vietnam during the Vietnam War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2002 rating decisions by the Department 
of Veterans Affairs (VA) Regional office (RO) in Nashville, 
Tennessee, that denied service connection for ulcers and for 
an acquired psychiatric condition, including PTSD, for 
accrued benefits purposes only; and that denied an 
application to reopen claims for service connection for a 
skin condition, for diabetes mellitus, and for a back 
condition, including degenerative disc disease, for accrued 
benefits purposes only.  In a separate decision in January 
2002, the RO denied service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.  
According to a November 2004 supplemental statement of the 
case, the claim for service connection for diabetes mellitus, 
for accrued benefits purposes, was reopened.  

In annotated documents submitted in August 2001, the 
appellant appears to be raising a claim for service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) based on certain 
VA treatment in 2001.  The Board will refer this matter to 
the RO for appropriate action or development in the first 
instance.  

In addition, at the time of his death, the veteran still had 
a pending claim for service connection for heart disease and 
for entitlement to service connection for heart disease under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  The RO had 
denied the claim in a July 2000 rating decision, and the 
veteran had filed a notice of disagreement regarding that 
decision in September 2000.  See 38 U.S.C.A. § 7105 (West 
2002) (discussing requirements for appeal).  The RO never 
issued the veteran a statement of the case regarding these 
claims.  Therefore, these claims were pending at the time of 
the veteran's death.  A veteran's claims for compensation 
under 38 U.S.C.A. § Chapter 11 (West 2002) are extinguished 
by the veteran's death.  Only 38 U.S.C.A. § 5121 (West 2002) 
provides an avenue for a qualified survivor to pursue the 
veteran's claim, to the limited extent provided in statute.  
Landicho v. Brown, 7 Vet. App. 42, 52-54, 57 (1994).  The 
Board reasonably construes correspondence from the appellant 
(i.e., the veteran's widow) as being based on these pending 
claims from the veteran's lifetime.  The RO has not yet 
adjudicated claims for service connection for a heart 
disability or for service connection for a heart disability 
under the provisions of 38 U.S.C.A. § 1151 for accrued 
benefits purposes.  The Board will refer these claims for 
accrued benefits to the RO for its consideration in the first 
instance, as appropriate.  

Also, at the time of his death, the veteran still had pending 
claims for service connection for chloracne and for 
peripheral neuropathy.  The RO had denied the claims in a 
March 1997 rating decision, and the veteran had filed a 
notice of disagreement regarding that decision in April 1997.  
See 38 U.S.C.A. § 7105 (West 2002) (discussing requirements 
for appeal).  The RO has not issued the veteran a statement 
of the case regarding these claims.  Therefore, these claims 
were pending at the time of the veteran's death.  As noted 
above, a veteran's claims for compensation under 38 U.S.C.A. 
§ Chapter 11 are extinguished by the veteran's death.  Only 
38 U.S.C.A. § 5121 provides an avenue for a qualified 
survivor to pursue the veteran's claim, to the limited extent 
provided in statute.  Landicho, supra.  The Board reasonably 
construes correspondence from the appellant (i.e., the 
veteran's widow) as being based on these pending claims from 
the veteran's lifetime.  The RO has not yet adjudicated 
claims for service connection for chloracne or for peripheral 
neuropathy for accrued benefits purposes.  The Board will 
refer these claims for accrued benefits to the RO for its 
consideration in the first instance, as appropriate.  

Thus, to clarify, the veteran's claim for service connection 
for heart disease under the provisions of 38 U.S.C.A. § 1151 
was based on the argument that VA head failed to diagnose the 
veteran's heart condition and had thus worsened the heart 
condition.  This is separate from the appellant's independent 
claim for service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151.  Therefore, 
the issues being referred to the RO for its consideration in 
the first instance are as follows:  (1) service connection 
for a cardiovascular disability, for accrued benefits 
purposes; (2) service connection for a cardiovascular 
disability under the provisions of 38 U.S.C.A. § 1151 (based 
on VA failure to diagnose the condition earlier), for accrued 
benefits purposes; (3) service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151; (4) service connection for chloracne, for accrued 
benefits purposes; and (5) service connection for peripheral 
neuropathy, for accrued benefits purposes.    

The claims for service connection for diabetes mellitus, for 
accrued benefits purposes; for service connection for a 
psychiatric disability, including PTSD, for accrued benefits 
purposes; for service connection for the cause of the 
veteran's death; and for eligibility for DEA benefits under 
38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims has 
been developed, and the appellant has received the required 
notice.

2.  The veteran served on active duty from November 1966 
through October 1968, including from December 1967 to October 
1968 in the Republic of Vietnam during the Vietnam War.  

3.  Ulcers were first manifested many years after service and 
are not related to any incident of service, including any 
exposure to herbicides.

4.  The RO previously denied service connection for a skin 
condition in June 1969.  In July 1994, the RO denied a claim 
for service connection for a skin condition as a result of 
Agent Orange exposure.  These decisions became final as the 
veteran did not appeal them in a timely fashion.  

5.  Evidence received since the RO's final denials in June 
1969 and July 1994 is cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
skin condition, including folliculitis, claimed in part as a 
result of herbicide exposure.

6.  The Board denied service connection for a back condition 
in July 1986.  The RO denied an application to reopen the 
claim in July 1991.  In July 1994, the RO also denied service 
connection for a back disorder as a result of Agent Orange 
exposure.  All of these decisions became final.

7.  Evidence received since the Board's final denial in July 
1986 and the RO's final denials in July 1991 and July 1994 is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a back disorder, 
including degenerative disc disease, claimed in part as a 
result of herbicide exposure.


CONCLUSIONS OF LAW

1.  Ulcers were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.1000 (2005).

2.  The RO's denials of service connection for a skin 
disorder in June 1969 and for a skin disorder due to 
herbicide exposure in July 1994 are final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  The Board's July 1986 denial of service connection for a 
back disorder, the RO's July 1991 denial of an application to 
reopen service connection for a back disorder, and the  RO's 
denial of service connection for a back disorder as a result 
of herbicide exposure are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).

4.  Evidence received since the RO's and the Board's final 
denials of claims for service connection for a skin disorder, 
including folliculitis, claimed in part as due to herbicide 
exposure; and for a back disorder, including degenerative 
disc disease, claimed in part as due to herbicide exposure is 
not new and material, and the claims are not reopened.  38 
U.S.C.A. §§ 1110, 1116, 5108, 5121 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, July 
2001, and July 2005; rating decisions in July 2004; a 
statement of the case in June 2002; and supplemental 
statements of the case in November 2003, November 2004, and 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  She has not referred to 
any additional, unobtained, relevant evidence.  The Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board now turns to the merits of the claims.

I.  Claims for accrued benefits purposes

The appellant seeks accrued benefits based on the veteran's 
claim for service connection for ulcers; the appellant also 
seeks to reopen claims for service connection for a skin 
disability and for a back disability (including degenerative 
disc disease).  

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2005).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  However, this revision applies only to deaths 
occurring on or after December 16, 2003.  Thus, that revision 
does not apply to this claim.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In this case, the veteran died 
in March 2001, and, at the time of his death, he had claims 
pending for service connection for ulcers and for a 
psychiatric disability (including PTSD).  He also had 
applications pending to reopen claims for service connection 
for a skin disability and for a back disability (including 
degenerative disc disease).  (Additionally, at the time of 
his death, the veteran had an application pending to reopen a 
claim for service connection for diabetes mellitus, which is 
the subject of the REMAND part of this decision; and claims 
for service connection for chloracne and for peripheral 
neuropathy, for which the RO had never issued the requisite 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board has referred those matters to the RO 
for consideration in the first instance, as appropriate.)  In 
March 2001, the appellant, as surviving spouse of the 
veteran, filed her claim for accrued benefits.  Because the 
appellant's claim is for the purpose of accrued benefits, the 
Board is prohibited from considering medical evidence 
received after the date of the veteran's death, other than VA 
records that were constructively of record at the time of 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The Board now addresses each particular claim.

A.  Service connection for ulcers

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, including psychoses, 
peptic ulcers, and arthritis, that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

According to the service medical records, the veteran was 
seen in May 1967 for stomach pain.  Apparently, parts of his 
medical records may have been lost during service, but 
medical records from his latter period of service are 
available.  Indeed, the record includes the veteran's medical 
history and medical examination reports from the time of his 
separation from service.  At separation, he denied having any 
stomach problems, or indigestion, and the separation medical 
examination report did not mention any abdominal 
abnormalities.  

The veteran has been treated for hiatal hernia with reflux, 
peptic ulcer disease, esophagitis, and upper gastrointestinal 
bleeding in the 1980s and 1990s.  In the late 1990s, there 
also was treatment for gastroesophageal reflux disease.  

In February 1991, a non-VA doctor, Dr. David Freeman, wrote 
that the veteran had stomach, back, and chloracne problems, 
as well as insulin-dependent diabetes mellitus, which the 
veteran attributed to Agent Orange exposure during service.  
The doctor agreed that Agent Orange or dioxin exposure 
"could be the culprit since there is not very much known 
about the poison as far as hard scientific evidence is 
concerned."

In November 1993, the veteran was treated for upper 
gastrointestinal bleeding due to a Mallory-Weiss tear.  It 
was noted that peptic ulcer disease had been confirmed by 
endoscopy about 7 or 8 years ago, but the veteran was "not 
keen on having any endoscopy" at the present time.  

The veteran was separated from active service in late 1968.  
As the above evidence demonstrates, there was only one report 
of stomach pain during service, but there is no further 
complaint involving the abdomen or stomach, and the veteran 
denied having any stomach problems at separation.  There is 
no mention of any relevant symptoms or disorders within the 
one year after separation from service.  

The veteran's gastrointestinal problems did not surface for 
several years after service.  In those many years, the only 
evidence that could be remotely perceived as favorable is the 
February 1991 letter from a non-VA doctor, who described the 
veteran's Agent Orange or dioxin exposure in service as 
possibly being the culprit.  However, this letter is entirely 
speculative.  The doctor even cautioned that "not very much 
is known about the poison as far as hard scientific evidence 
is concerned."  If the doctor felt the medical evidence to 
be inadequate, his own statement about possible etiology 
could not be based on any "hard scientific evidence" 
either.  The Board finds this opinion and the other evidence 
in combination do not show that it is at least as likely as 
not that any peptic ulcer disease was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or manifested to a compensable degree within the applicable 
presumptive period.

In sum, the weight of the evidence demonstrates that the 
veteran first manifested peptic ulcer disease years after 
service and that his peptic ulcer disease was not related to 
any incident of service, including herbicide exposure.  The 
appellant's claim for service connection for ulcers for 
accrued benefits must fail.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




B.	Applications to reopen claims for service connection for
skin disability, including folliculitis; and for
 back disability, including degenerative disc disease

Several guiding laws and regulations apply in the context of 
an application to reopen a previously denied claim.  In order 
to reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that 38 C.F.R. § 3.156(a) (2005) was revised 
after the appellant filed the claim that is the basis for the 
appeal on these issues.  However, the prior version of this 
regulation applies in this case because the appellant filed 
the claim before the effective date of the revised regulation 
(August 29, 2001).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Within this framework, the applications to reopen the claims 
for service connection for a skin disability and for a back 
disability (including degenerative disc disease) must also be 
viewed in light of the laws and regulations relating to 
service connection.  The Board has already discussed the 
legal provisions governing service connection in the 
preceding section and refers the appellant to that section 
for a more thorough discussion of the pertinent laws.

In addition to the laws described above that pertain to 
service connection principles in general, there are more 
specific laws that govern adjudication of herbicide exposure-
related claims.

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique because 
entitlement under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309 is based on an analysis 
of scientific evidence, ordered by statute.  38 U.S.C.A. 
§ 1116(b).  According to the Agent Orange Act, National 
Academy of Sciences (NAS) was selected to review and evaluate 
the available scientific evidence regarding associations 
between diseases and exposure to dioxin and other chemical 
compounds in herbicides, as an independent, nonprofit 
scientific organization, with appropriate expertise, and 
which was not part of the Federal government.  Feb. 6, 1991, 
P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, 
Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  The statute 
further provides that "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
on several occasions has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents.




1.  Skin condition, including folliculitis

The RO previously denied service connection for a skin 
condition in June 1969.  In July 1994, the RO denied a claim 
for service connection for a skin condition as a result of 
Agent Orange exposure.  These decisions became final as the 
veteran did not appeal them in a timely fashion.  See 
38 U.S.C.A. § 7105 (West 2002).

First, the Board will review the evidence that was of record 
at the time of the prior final denials.  

There is no mention of any skin disorder or symptoms during 
the veteran's active service.  Apparently, parts of his 
medical records may have been lost during service, but 
medical records from his latter period of service are 
available.  Indeed, the record includes the veteran's medical 
history and medical examination reports from the time of his 
separation from service.  At separation, he denied having any 
skin problems, and the separation medical examination report 
did not mention any such abnormalities.  

In January 1969, the veteran was treated for an erythematous 
thrush (or blush) with cutis anserina that was probably 
related to the contraction of the small muscles in the skin; 
it was first manifested two or three weeks after service.  It 
was noted that he had undergone a course of rabies 
vaccinations several weeks prior to leaving the service, but 
it was not known what relationship the onset of the eruption 
might have to the vaccinations.  It did not appear to be 
allergic; it was believed to be basically functional.  

The veteran continued to have folliculitis in January 1994; 
the folliculitis was on the sternum, and eczema was on his 
nose and periorbital area.

The Board now reviews the newly submitted evidence.

VA progress notes from 1995 indicate that the veteran had a 
"many year [history] of itchy painful folliculitis."  It 
was also noted that he had a history of Agent Orange 
exposure.

Private medical records from 1996 reflect treatment for 
suspected neurodermatitis involving the veteran's scalp.  The 
examining doctor noted the veteran's account of exposure to 
dioxin during service and the development of a heat rash and 
prickly sensation on the arms in 1969, with subsequent 
progression.

A May 1997 VA skin examination noted some post-inflammatory 
hyperpigmentation in areas of previous involvement of his 
folliculitis.

VA medical records from the late 1990s reflect ongoing 
complaints of a rash over various parts of the veteran's 
body, including his chest, truck, and scalp.  Diagnoses were 
generally of folliculitis and pruritic maculopapular rash.  
In March 1998, he complained of having had poison ivy on his 
arms.  But in April 1998, he also maintained that he had had 
a rash since 1969.  

None of the evidence received after the prior final denials 
is material.  While it is new in that it was not previously 
of record and not necessarily duplicative, none of the 
evidence actually posits a relationship between the veteran's 
service, including any herbicide exposure therein, and the 
skin condition that he exhibited after service.  First of 
all, none of the veteran's post-service skin conditions are 
listed as the types of chronic diseases for which service 
connection may be presumed in herbicide-exposed Vietnam War 
veterans.  See 38 C.F.R. §§ 3.307, 3.309(e).  Second, at 
best, several medical records cite to a history of herbicide 
exposure and to the veteran's account of having had a skin 
rash since 1969, but none of these records actually relates 
the skin condition now to the veteran's service or any 
herbicide exposure.  

Accordingly, the Board concludes that the evidence received 
since the prior final denials of the claims for service 
connection for a skin condition, including folliculitis, and 
claimed in part to be due to herbicide exposure, is not new 
and material.  Those prior final claims are not reopened. 

2.  Back condition, including degenerative disc disease

The Board denied service connection for a back condition in 
July 1986.  Subsequently, the veteran tried to reopen that 
claim, but the RO denied the application to reopen the claim 
in July 1991.  In July 1994, the RO also denied service 
connection for a back disorder as a result of Agent Orange 
exposure.

First, the Board will review the evidence that was of record 
at the time of the prior final denials.  

According to the service medical records, the veteran was 
seen in July 1967 for back pain.  Apparently, parts of his 
medical records may have been lost during service, but 
medical records from his latter period of service are 
available.  Indeed, the record includes the veteran's medical 
history and medical examination reports from the time of his 
separation from service.  At separation, he denied having any 
back problems, and the separation medical examination report 
did not mention any spine abnormalities.  

The veteran was hospitalized in December 1974 for complaints 
of lower back pain and leg muscle pain.  Tests were performed 
to evaluate the possibility of osteoarthritis of the lumbar 
spine, but X-rays showed no evidence of recent or old 
injuries or of any arthritic changes.  Prior to discharge 
from the hospital, the veteran underwent a psychological 
evaluation.  Interestingly, the psychologist's report 
"confirm[ed] totally the drive of the [veteran] for 
compensation for back pain for which no evidence could be 
found and which is quite in contrast to activities as with 
semiprofessional or even professional horsemen."  VA X-rays 
from August 1976 again showed an unremarkable lumbosacral 
spine and sacroiliac joints; there was again no evidence of 
recent or old fracture or injury.

On private treatment in April 1978, it was noted that the 
veteran had been having low back pain on and off for the past 
20 years (i.e., since the late 1950s) as a result of fall 
from a pony.  In the last few months, the low back pain had 
worsened with most any strenuous activity.  The diagnosis was 
low back syndrome.  

The Board now reviews the newly submitted evidence.

According to a private doctor's September 1995 letter, that 
doctor had first treated the veteran for low back pain in 
February 1978.  The veteran had reported having had low back 
pain for many years.  The doctor stated that the condition 
had deteriorated; the veteran now had almost complete 
degeneration of the last disc space of the lumbar spine with 
additional diagnoses of degenerative disc disease and lumbar 
instability.

In February 1991, a non-VA doctor, Dr. David Freeman, wrote 
that the veteran had back problems, which the veteran 
attributed to Agent Orange exposure during service.  The 
doctor agreed that Agent Orange or dioxin exposure "could be 
the culprit since there is not very much known about the 
poison as far as hard scientific evidence is concerned."

The remainder of the "new" evidence certainly did reflect 
treatment for degenerative disc disease of the lumbar spine 
and other spinal disorders up until the time of the veteran's 
death.  However, those many years, the only evidence that 
could be remotely perceived as favorable is the February 1991 
letter from a non-VA doctor, who described the veteran's 
Agent Orange or dioxin exposure in service as possibly being 
the culprit.  However, this letter is entirely speculative.  
The doctor even cautioned that "not very much is known about 
the poison as far as hard scientific evidence is concerned."  
If the doctor felt the medical evidence to be inadequate, his 
own statement about possible etiology could not be based on 
any "hard scientific evidence" either.  In effect, the 
doctor rendered his very own opinion immaterial by indicating 
that he had no basis for his conclusion.  The Board finds 
this opinion speculative in nature.  Furthermore, the opinion 
does not show that it is at least as likely as not that any 
back disability is related to the veteran's service or to any 
disease or injury (or herbicide exposure) incurred in or 
aggravated by the veteran's service.

Accordingly, the Board concludes that the evidence received 
since the prior final denials of the claims for service 
connection for a back disorder, including degenerative disc 
disease, and claimed in part to be due to herbicide exposure, 
is not new and material.  Those prior final claims are not 
reopened. 


ORDER

Service connection for ulcers, for accrued benefits purposes, 
is denied.

The application to reopen a claim for service connection for 
a skin condition, including folliculitis, for accrued 
benefits purposes is denied.

The application to reopen a claim for service connection for 
a back disability, including degenerative disc disease, for 
accrued benefits purposes is denied.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the remaining claims in this appeal: 
service connection for diabetes mellitus, for accrued 
benefits purposes; service connection for a psychiatric 
disability, including PTSD, for accrued benefits purposes; 
service connection for the cause of the veteran's death; and 
Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35.

First, on remand, the RO must attempt to resolve a very 
critical question that affects several of the claims in this 
appeal: the precise type of diabetes mellitus that the 
veteran had.  Resolution of this question affects the claims 
for service connection for diabetes mellitus for accrued 
benefits purposes; for a psychiatric disability, including 
PTSD, for accrued benefits purposes; service connection for 
the cause of the veteran's death; and DEA benefits under 
38 U.S.C.A. Chapter 35.  

The veteran collapsed at his home in March 2001; emergency 
medical technicians found the veteran in cardiac arrest with 
ventricular tachycardia or ventricular fibrillation.  Despite 
efforts to resuscitate, the veteran died.

According to the March 2001 autopsy report, the final 
diagnoses included marked atherosclerotic occlusion of the 
coronary arteries; healed myocardial infarcts involving the 
left ventricle; hypereosinophilia in the left ventricle 
consistent with acute myocardial infarction; congestive 
pulmonary system changes documenting chronic left heart 
failure; chronic passive congestion of the liver documenting 
chronic right heart failure; and diffuse and nodular 
glomerular sclerosis of the right kidney, with a history of 
diabetes mellitus.  The examiner summarized that the cause of 
death was acute myocardial infarction secondary to 
atherosclerotic coronary artery disease; the examiner stated 
that the arrythmia identified by the emergency medical 
technicians suggested that the myocardial infarction caused a 
fatal arrhythmia that led to death.  There also was 
biventricular dilatation consistent with right- and left-
sided chronic heart failure that was supported by findings of 
iron deposition in the lungs and liver.  The examiner also 
noted that the glomerular changes documented the chronic 
disease associated with diabetes.  

A registered nurse practitioner at the VA medical center in 
Mountain Home, Tennessee, prepared an opinion for VA in March 
2005.  She reviewed medical reference literature and noted 
that "[T]ype I diabetes may occur at any age, most commonly 
in childhood or adolescence and is the predominant type of 
diabetes diagnosed before the age of 30."  She indicated 
that Type I diabetes is characterized clinically by 
hyperglycemia and a propensity to diabetic ketoacidosis.  
Insulin is required due to little or no production of insulin 
by the pancreas.  Brittle diabetes, which refers to 
difficulty controlling the diabetes because of rapid 
unpredictable swings in blood sugar levels, occurs more 
commonly with Type I diabetics.  The nurse practitioner 
indicated, however, that Type 2 diabetes is usually diagnosed 
in patients over 30 years of age, although it could occur in 
childhood or adolescence.  She stated that Type 2 diabetes is 
clinically characterized by hyperglycemia and insulin 
resistance.  Diabetic ketoacidosis is rare in Type 2 
diabetes.  Some patients with Type 2 diabetes may require 
insulin.  The nurse practitioner then opined that the 
veteran's diabetes was Type I and was not caused by or as a 
result of herbicide exposure.  In support of this conclusion, 
she noted that the veteran was diagnosed before the age of 
30, that he required insulin from the onset, and that he had 
recurring hyperglycemia and diabetic ketoacidosis.  

The record indicates that the veteran was diagnosed with 
diabetes mellitus in December 1973; at the time, he reported 
that he did not have a family history of diabetes.  While 
most records do not specify the veteran's particular type of 
diabetes, some medical records refer to the condition as Type 
1 diabetes mellitus, such as on non-VA treatment for weakness 
and indigestion in April 1986; during VA hospitalization in 
November 1993 and November 1994; on non-VA treatment for a 
severe hypoglycemic episode in November 1999; and on numerous 
other occasions in the 1980s and 1990s.  Other records 
describe the condition as insulin-dependent diabetes 
mellitus.  But on several occasions, including in October 
1997 and during hospitalization in October 2000, VA described 
the veteran's type of diabetes mellitus as Type 2 diabetes 
mellitus.  He was also treated on multiple occasions in the 
1980s and 1990s for diabetic ketoacidosis.  

Despite the nurse practitioner's March 2005 opinion, the 
Board is of the opinion that answering the question of the 
veteran's precise type of diabetes mellitus should be 
addressed by a specialist in endocrinology.  Therefore, on 
remand, the RO should obtain an endocrinologist's expert 
opinion as to whether the veteran had Type 1 or Type 2 
diabetes mellitus.

The appellant's claim for service connection for a 
psychiatric disability, including PTSD, for accrued benefits 
purposes is also affected by resolution of the above question 
because there is medical evidence suggesting that the veteran 
developed a depressive disorder due to his medical condition, 
including his uncontrolled diabetes and its many symptoms. 

The Board also notes that the veteran has described having 
been exposed to several traumatic stressors.  When he was 
alive, he wrote that he witnessed a bridge explosion that 
killed a man; was bitten by a dog that had rabies while on 
guard duty; saw wounded soldiers with graphic injuries; 
witnessed the death of a soldier in a jeep accident; and was 
ambushed while in a convoy.  The veteran's widow, the 
appellant, has also referred to these stressors.  The Board 
notes that service connection is indeed in effect for scars 
resulting from the bite.  However, it does not appear that 
the RO has tried to corroborate the veteran's other alleged 
stressors.  On remand, it should attempt to do so.  The Board 
is mindful that the best source for crucial information 
regarding these stressors (such as the dates and places where 
they occurred) is deceased.  Nevertheless, based on the 
available information, the RO should attempt to seek 
verification of the alleged stressors.

However, on VA PTSD examination in June 1999, the veteran was 
not diagnosed with PTSD.  Rather, the diagnoses were 
depressive disorder secondary to general medical condition, 
diabetes and heart disease; and personality disorder, not 
otherwise specified, with histrionic and paranoid features.  
With regard to PTSD, the examining psychiatrist specifically 
concluded that a PTSD diagnosis was not warranted.  The 
examiner wrote as follows:

[The veteran] reports, "traumatic events" in 
which the real threat to his safety was very low 
with the exception of a brief exchange of gunfire 
with the enemy while on convoy.  Even so, while 
the event might have been somewhat frightening at 
the time, it was of extremely short duration and 
there were no injuries or casualties sustained by 
U.S. forces and there was no report by [the 
veteran] of any deep-seated fear.  Additionally, 
[the veteran] did not see any enemy soldiers 
wounded or killed as a result of this.  [The 
veteran] holds the opinion, which he stated quite 
clearly that simply being in Vietnam during the 
war is a sufficient stressor for a PTSD 
diagnosis.  While he endorses many of the 
symptoms of PTSD, this does not seem to be a real 
reflection of the impact of any traumatic events 
in his life, which in fact do not appear to be 
traumatic.  Rather, it seems to be a rumination 
about and an exaggeration of how he has been 
mistreated by the U.S. Government.  I strongly 
suspect malingering.

As to the veteran's reported stressors, the Board notes that 
service connection is indeed in effect for scars resulting 
from the bite.  However, it does not appear that the RO has 
tried to corroborate the veteran's other alleged stressors.  
On remand, it should attempt to do so.  The Board is mindful 
that the best source for crucial information regarding these 
stressors (such as the dates and places where they occurred) 
is deceased.  Nevertheless, based on the available 
information, the RO should attempt to seek verification of 
the alleged stressors.

The remaining issues, service connection for the cause of the 
veteran's death and for entitlement to DEA benefits under 
38 U.S.C.A. Chapter 35 are inextricably intertwined with the 
above determinations that the RO will undertake on remand.  
Therefore, the Board will remand those issues as well.

Accordingly, the Board REMANDS the claims for service 
connection for diabetes mellitus, for accrued benefits 
purposes; service connection for a psychiatric disability, 
including PTSD, for accrued benefits purposes; service 
connection for the cause of the veteran's death; and DEA 
benefits under 38 U.S.C.A. Chapter 35 to the RO for the 
following actions:

1.  Obtain an endocrinologist's expert 
opinion, based on a review of the 
evidence of record, as to whether the 
veteran had Type 1 or Type 2 diabetes 
mellitus.

2.  Attempt to seek verification, from 
the appropriate service department or 
agency, of the veteran's following 
stressors: witnessing a bridge explosion 
that killed a man; seeing wounded 
soldiers with graphic injuries; 
witnessing the death of a soldier in a 
jeep accident; and being ambushed while 
in a convoy.

3.  Then, readjudicate the appellant's 
claims for service connection for 
diabetes mellitus, for accrued benefits 
purposes; service connection for a 
psychiatric disability, including PTSD, 
for accrued benefits purposes; service 
connection for the cause of the 
veteran's death; and Dependents' 
Educational Assistance (DEA) benefits 
under 38 U.S.C.A. Chapter 35.  If any of 
the decisions remains adverse to the 
appellant, provide the appellant and the 
representative with a supplemental 
statement of the case on the issue and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


